10-2018-cv
Zapolski v. Federal Republic of Germany

                                 UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure
32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a document filed with this
Court, a party must cite either the Federal Appendix or an electronic database (with the notation
“summary order”). A party citing a summary order must serve a copy of it on any party not
represented by counsel.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York, on
the 14th day of April, two thousand and eleven.

PRESENT:

         RALPH K. WINTER,
         JOSÉ A. CABRANES,
                Circuit Judges,
         MARK R. KRAVITZ,
                District Judge.*

-------------------------------------------x

OLEG ZAPOLSKI and SOFIYA ZAPOLSKAYA,

                             Plaintiffs-Appellants,

         v.                                                                         No. 10-2018-cv

FEDERAL REPUBLIC OF GERMANY, KARL DILLER, Federal
Ministry of Finance, Secretary of State, DEUTSCHE BANK,
KRAUSS, Finance Department of Tax Search and Criminal
Cases of Berlin, RIEDEL-PALMER, Finance Department of
Tax Search and Criminal Cases of Berlin, LOSSIUS, Finance
Department, Erfurt, MARQUART, Finance Department of
District Hellersdorf-Marzahn of Berlin, Manager, KLATT,
Office of Public Prosecutor of Berlin, WITKOWSKI, Office
of General Public Prosecutor of Berlin, BARTELS,

         *
           The Honorable Mark R. Kravitz, of the United States District Court for the District of Connecticut, sitting by
designation.

                                                            1
Administrative Court Tiergarten of Berlin, and THIEL, Land
Court of Berlin,
                      Defendants-Appellees.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

FOR APPELLANT:                                      Oleg Zapolski, pro se, Brooklyn, NY.

                                                    Sofiya Zapolskaya, pro se, Brooklyn, NY

FOR APPELLEES:                                      No appearance.


       Appeal from an May 4, 2010, judgment entered in the United States District Court for the
Eastern District of New York (Brian M. Cogan, Judge).

     UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court be AFFIRMED.

         Plaintiff-appellants Oleg Zapolski and Sofiya Zapolskaya, each proceeding pro se, appeal from
the District Court’s sua sponte judgment dismissing their amended complaint for lack of subject
matter jurisdiction and for failure to state a claim upon which relief can be granted. We assume the
parties’ familiarity with the underlying facts, procedural history of the case, and issues on appeal.

        With respect to the dismissal based upon appellants’ failure to state a claim, a court has the
inherent authority to dismiss meritless claims. See Fitzgerald v. First E. Seventh St. Tenants Corp., 221
F.3d 362, 363-64 (2d Cir. 2000) (affirming the district court’s sua sponte dismissal of a complaint,
notwithstanding the fact that plaintiff had paid the filing fee rather than requesting permission to
proceed in forma pauperis pursuant to 28 U.S.C. § 1915(e)). Although the standard of review to be
employed for such dismissals has not been decided, we need not reach that issue, because the district
court’s dismissal withstands even de novo review. See Fitzgerald, 221 F.3d at 346 n.2.

        Even though all allegations contained in the complaint are assumed to be true, this tenet is
“inapplicable to legal conclusions.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009). The complaint
must plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 570 (2007). A claim will have “facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant is liable for
the misconduct alleged.” Iqbal, 129 S. Ct. at 1949.

         With respect to the District Court’s dismissal for lack of subject matter jurisdiction, under
the Federal Rules of Civil Procedure, if a court “determines at any time that it lacks subject-matter
jurisdiction, the court must dismiss the action.” Fed. R. Civ. P. 12(h)(3). This Court reviews a
district court’s factual findings regarding subject matter jurisdiction under the Foreign Sovereign

                                                                   2
Immunities ACT (FSIA), 28 U.S.C. § 1604, for clear error and its legal conclusions de novo. See
Robinson v. Gov’t of Malay., 269 F.3d 133, 138 (2d Cir. 2001). “[T]he FSIA provides the sole basis for
obtaining jurisdiction over a foreign state in federal court.” Argentine Republic v. Amerada Hess Shipping
Corp., 488 U.S. 428, 439 (1989). “Subject to existing international agreements to which the United
States [was] a party at the time of enactment of [the FSIA], a foreign state shall be immune from the
jurisdiction of the courts of the United States . . . except as provided in [28 U.S.C.] sections
1605-1607.” 28 U.S.C. § 1604.

        Having conducted an independent and de novo review of the record in light of these
principles, we affirm the judgment of the District Court for substantially the same reasons stated in
its thorough and well-reasoned decision.

       We have considered all of the arguments raised by appellants and find them to be without
merit. Accordingly, the judgment of the District Court is hereby AFFIRMED.


                                                         FOR THE COURT,
                                                         Catherine O’Hagan Wolfe, Clerk of Court




                                                    3